43 F.3d 1469
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Luis HERNANDEZ-HERNANDEZ, Defendant Appellant.UNITED STATES of America, Plaintiff Appellee,v.Luis HERNANDEZ-HERNANDEZ, Defendant Appellant.
Nos. 93-7076, 94-6122.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1994.Decided Nov. 29, 1994.

Appeals from the United States District Court for the Eastern District of North Carolina, at Wilmington.  W. Earl Britt, District Judge.  (CR-92-30-7-BR, CA-93-417-5-BR, CA-94-3-7-BR)
Luis Hernandez-Hernandez, appellant pro se.  John Douglas McCullough, Asst. U.S. Atty., Raleigh, NC, for appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his 28 U.S.C. Sec. 2255 (1988) motions.  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  United States v. Hernandez-Hernandez, Nos.  CR-92-30-7-BR;  CA-94-3-7-BR (E.D.N.C. Jan. 10, 1994);  United States v. Hernandez-Hernandez, CA-93-417-5-BR (E.D.N.C. Sept. 15, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that the Brady Handgun Violence Protection Act, Pub.L. No. 103-159, 107 Stat. 1536 (1993), has no bearing on this case.  Appellant's motions for appointment of counsel, for costs, for transcripts, and for oral argument are denied